Citation Nr: 0126235	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  94-34 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of mouth 
injury, including dental trauma.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
September 1978.  This appeal arises from a May 1992 rating 
decision of the Department of Veterans Affairs (VA), Atlanta, 
Georgia, regional office (RO).  That rating decision denied 
the veteran's claims for service connection for residuals of 
a mouth injury and for an acquired psychiatric disorder to 
include post-traumatic stress disorder.

In November 1996, the Board of Veterans' Appeals remanded the 
case for additional development.


FINDINGS OF FACT

1.  The RO and the veteran's representative have made several 
attempts to contact the veteran to assist him in developing 
his claims and to schedule necessary VA examinations, but to 
no avail, as all of the letters were returned by the U.S. 
Postal Service as undeliverable.

2.  The examinations and information that were requested are 
absolutely necessary to resolve the veteran's current appeal, 
and he has not contacted VA since April 1994 to indicate his 
whereabouts.






CONCLUSION OF LAW

By not responding to the RO's requests for information and 
evidence necessary to make a decision on the merits of his 
appeal, the veteran abandoned his claims.  38 C.F.R. § 3.158 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This case was remanded in November 1996, in large part in 
order to obtain information from the veteran and to schedule 
VA examinations.  Such information and examinations are vital 
to a proper consideration of the veteran's claims.

The veteran has not been in contact with VA since April 1994.  
The RO sent letters requesting information in November and 
December 1996 to the Valdosta, GA address provided by the 
veteran in his April 1994 correspondence.  These were 
returned as undeliverable.  Notwithstanding this, the RO 
requested information from the USASCRUR in an attempt to 
verify claimed stressors.  This information was received in 
April 1998.  In September 2000, scheduled VA mental 
disorders, post-traumatic stress disorder, and dental and 
oral examinations were canceled due to undelivered 
notification.  An e-mail statement dated in March 2001 from 
the veteran's representative indicated that the last known 
address for the veteran was from 1997, and that there was no 
record of the veteran in the phone books of Valdosta, 
Georgia, or any surrounding area.  In March 2001, the RO sent 
a letter to the 1997 address informing the veteran that his 
examinations had been canceled, requesting that he inform the 
RO if he was willing to report for rescheduled examinations, 
and informing the veteran of the VA's duties under the 
Veterans Claims Assistance Act (VCAA).  The veteran was given 
60 days in which to respond.  No response was received.

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within 1 year after the date of 
request, the claim will be considered abandoned.  After the 
expiration of 1 year, further action will not be taken unless 
a new claim is received.  38 C.F.R. § 3.158(a).

As the RO's (and representative's and VA medical center's) 
various attempts to obtain the information and evidence that 
is crucial to resolving the veteran's claims have been 
totally unsuccessful, and because he has not contacted VA at 
any time since 1994 to provide the RO and/or his 
representative with a new address or his whereabouts, the 
Board has no alternative but to dismiss his appeal as 
abandoned.  See 38 C.F.R. § 3.158(a).  By repeatedly 
attempting to notify him of the need for additional 
information and evidence to resolve his appeal, VA is 
presumed (in light of the "presumption of administrative 
regularity") to have properly discharged its official duty to 
mail him notice of the necessity of this evidence.  See Jones 
v. West, 12 Vet. App. 98 (1998); YT v. Brown, 9 Vet. App. 
195, 199 (1996).  Furthermore, there is no clear evidence to 
the contrary to rebut this presumption-particularly since 
there are copies on file of the various letters from the RO 
clearly notifying the veteran of this need and the 
consequences of his failure to respond-which, again, was sent 
to the last address furnished by the veteran.  See Ashley v. 
Derwinski, 2 Vet. App. 62, 64 (1992).  Thus, it was his 
responsibility to notify VA of any subsequent change in his 
address, which he has not done, and VA has to mail notice 
only to the latest address of record in order for this 
presumption to attach.  See Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994).  "[I]t is the burden of the veteran to keep 
the VA apprised of his whereabouts.  If he does not do so, 
there is no burden on the part of the VA to turn up heaven 
and earth to find him."  Hyson v. Brown, 5 Vet. App. 262 
(1993).  In this case, the veteran has not been in contact 
for seven years.  VA has undertaken sufficient efforts to 
locate the veteran; however, these have failed.

The evidence in its current state simply is not sufficient to 
render a decision on the merits of the veteran's case.  
Therefore, although the VA had a "duty to assist" him in 
developing his claims, this duty did not, in turn, obviate 
his responsibility to respond to the various requests for the 
information that is needed to provide such assistance.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (the "duty to 
assist" is not a "one-way street;" rather, it is the 
veteran's responsibility to advise VA of information that is 
essential to obtaining the putative evidence).  In this 
instance, the veteran has not met this obligation and, 
consequently, his claims must be dismissed.


ORDER

The appellant abandoned his claims for service connection for 
residuals of mouth injury, including dental trauma, and for 
an acquired psychiatric disorder, to include post-traumatic 
stress disorder; his appeal concerning those issues therefore 
are dismissed.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

